Downey, J.
This was a complaint by Crooke against the appellees to enjoin them from levying a tax under the act of May 12th, 1869, authorizing counties and townships to aid in the construction of railroads, etc. The circuit court refused the injunction. We think it should have granted it. Section three of the act requires that the notice given to the voters, by the auditor,of the election, shall specify the amount to be appropriated. The notice in this instance was defec*321tive in not giving this information. As this defect renders the election and all subsequent proceedings under it illegal, we will hot examine any of the other questions made.
T. R. Cobb, y. M Van Trees, and N F, Malott, for appel- ■ lant.
y W. Burton, S. H Taylor, and y. H. O'Neall, for appellees.
■ The judgment is reversed, with costs, and the cause remanded.